871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas E. BROWNSCOMBE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3396.
United States Court of Appeals, Federal Circuit.
March 21, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
This appeal is from the decision of the Merit Systems Protection Board (board), docket number DC831L8710168, affirming the administrative judge's (AJ's) initial decision, as modified by the board's opinion and order, 37 M.S.P.R. 382 (1988), sustaining the Office of Personnel Management's (OPM's) denial to Brownscombe of disability retirement benefits.  We affirm.

OPINION

2
We can reverse the board's denial of a disability retirement claim only if "there has been a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error 'going to the heart of the administrative determination.' "   Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985) (quoting Scroggins v. United States, 184 Ct.Cl. 530, 534, 397 F.2d 295, 297, cert. denied, 393 U.S. 952 (1968)).  We have carefully reviewed the record and each of Brownscombe's arguments and have failed to discern any such error.